Citation Nr: 1008554	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for missing teeth for 
compensation purposes, to include a claim for outpatient 
dental treatment.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 











INTRODUCTION

The Veteran had active service from February 2003 to February 
2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.  The 
Board would like to point out that while the RO has 
consistently identified the claim on appeal as entitlement to 
service connection for missing teeth for dental treatment 
purposes, it is clear that it has also consistently 
adjudicated the issue of entitlement to service connection 
for VA compensation purposes.  Consequently, the Board has 
recharacterized the claim on appeal to include both aspects 
of the claim.  


FINDING OF FACT

There is no evidence that the Veteran's teeth extractions 
during service were the result of the loss of substance of 
the body of the maxilla or mandible through trauma or disease 
such as osteomyelitis, and there is no evidence to support a 
finding that the Veteran's teeth extractions during service 
were the result of service trauma.


CONCLUSION OF LAW

Residual dental disability arising out of missing teeth 
during service is not subject to service connection for VA 
compensation and treatment purposes.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran essentially contends that he should be service 
connected for disability associated with teeth that were 
removed during service for VA compensation and/or treatment 
resulting from their removal.

Service dental records reflect that the Veteran was already 
missing a number of teeth at the time of his initial dental 
examination in service.  However, these records also reflect 
that a service dental clinic was unable to restore teeth 
numbers 7, 10, and 11 (D, G, and H) in March 2003, thus 
requiring their extraction at that time.  The Veteran was 
also then fitted with a temporary total and partial (TTP) 
denture.  Thereafter, the Veteran was provided with a 
removable partial denture (RPD) in August 2003, which was 
later repaired in October 2006.  During service, the 
Veteran's wisdom teeth were also extracted in March 2005.  
His dental records also reflect continuing diagnoses of 
gingivitis.  

The Board would first like to point out that although service 
connection may generally be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009)), an exception to the general rule is 
applicable to dental disabilities.  According to the statute 
and regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2009).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2009).

In addition, even though the evidence does support the loss 
of teeth numbers 1, 7, 10, 11, 16, 17, and 32 during service, 
in accordance with the statute and regulation, service 
connection may not be established for compensation purposes 
for missing or damaged teeth.  The Board finds, therefore, 
that entitlement to VA compensation benefits for dental 
disorder arising out of these or any other missing teeth is 
not shown as a matter of law.  

The Board would like to further point out that service 
connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the 
body of the maxilla or mandible due to trauma or disease, 
such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 
9913 (2009).  However, the medical evidence does not show 
that the Veteran experienced any damage to the maxilla or 
mandible during service, and therefore, entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is also not shown.

With respect to the Veteran's claim for service connection 
for a dental disorder for VA treatment purposes, the Board's 
review of the record does not reveal any evidence to support 
a finding that the Veteran's teeth extractions during service 
were the result of service trauma so as to constitute a 
service-connected noncompensable dental condition or 
disability under 38 C.F.R. § 17.161.  In this regard, while 
38 C.F.R. § 17.161(c) would also allow for Class II(a) 
benefits based on a finding that the Veteran's in-service 
teeth extractions were the result of combat wounds, neither 
the Veteran nor his service representative have made such a 
contention and the record contains no evidence of such a 
causal relationship.

It should also be noted that "Class I" benefits are only 
warranted where there is evidence that the removal of teeth 
was due to damage to either of the jaws.  In addition, the 
General Counsel for VA issued an opinion in which it was held 
that for purposes of determining Class II(a) eligibility for 
dental care under 38 C.F.R. § 123(c) (now 38 C.F.R. § 
17.161(c) (2009), the term "service trauma" did not include 
the intended effects of treatment provided during the 
Veteran's military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  
The Board further notes that this General Counsel Opinion is 
binding on the Board which is constrained to follow its 
holding.  38 U.S.C.A. § 7104(c) (West 2002).



In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes or VA 
treatment as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for dental disability 
arising out of missing teeth during service for VA 
compensation and treatment purposes is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


